Citation Nr: 1220681	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO. 04-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder to include depression, panic disorder, and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an upper gastrointestinal disorder, claimed as peptic ulcer disease.

3. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for hypertension.

4. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for bilateral hearing loss.

5. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a skin condition, previously characterized as a skin rash.

6. Entitlement to higher initial evaluations for diabetes mellitus than the 10 percent assigned effective January 30, 2002, and than the 20 percent assigned effective February 9, 2007. 

7. Entitlement to an earlier effective date for service connection for diabetes mellitus than the assigned January 30, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which denied entitlement to service connection for numbness of the extremities, depression and PTSD and found that no new and material evidence had been submitted to reopen the Veteran's service connection claims for skin rash, ulcers, hypertension, tinnitus, and hearing loss. In January 2003, the Veteran's claims folder was transferred to the Montgomery, Alabama RO. 

The claim for service connection for numbness of the extremities, also characterized as peripheral neuropathy, while previously the subject of appeal, was granted by the RO by an October 2011 rating action assigning service connection and a separate disability rating for diabetic peripheral neuropathy of each extremity. Hence, there remains no case in controversy for appellate consideration as to this claim. 

In a September 2003 rating decision, the Montgomery RO awarded the Veteran service connection for diabetes mellitus at a 10 percent disability rating, effective January 30, 2002. The Veteran was notified of this rating decision via letter dated November 21, 2003. On November 18, 2004, the RO received the Veteran's Notice of Disagreement regarding both the initial rating and effective date assigned the service connection award for diabetes mellitus. As the Board noted in its November 2008 Remand, because this Notice of Disagreement was received within a year of the date the Veteran was notified of the September 2003 rating decision, it is timely. 38 U.S.C.A. § 7105 (West 2002). Based on the record then before it, the Board in November 2008 believed that the Veteran had not timely perfected his appeal as to these two claims following the RO's issuance of a SOC in February 2007. In fact, a substantive appeal had been timely received in April 2007, and hence those issues have also been properly appealed for Board consideration. 38 C.F.R. § 20.200 (2011). The RO by an October 2011 decision granted a higher evaluation of 20 percent for diabetes mellitus effective from February 9, 2007. 

In a September 2006 decision, the Board found that no new and material evidence had been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus. In addition, the Board remanded the issues of entitlement to service connection for peripheral neuropathy and PTSD with depression and whether new and material evidence had been presented to reopen his claims for entitlement to service connection for peptic ulcer disease, hypertension and a skin rash. 

The Veteran appealed the Board's September 2006 decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2008 Order, the Court granted an April 2008 Joint Motion for Remand (Joint Motion), thereby vacating that part of the Board's decision that found that no new and material evidence had been presented to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and remanding these issues for further development consistent with its instructions. The claim for service connection for tinnitus was granted by an October 2011 RO rating action, and hence there remains no case in controversy for Board consideration as to that claim. 

The Board has here recharacterized claims as listed above to reflect medical and lay evidence of record informing of the more accurately described disabilities, as listed above. The Veteran's claimed skin condition has generally not been identified in the medical record as a rash. The Board has broadened the psychiatric claim as one for service connection for a psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder. While the Veteran appealed the rating action in December 2002 only denying service connection for PTSD and depression, a judicial precedent as held that a claim for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for the other psychiatric disabilities indicated by the record. The Court's rationale, in short, is that the Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, so that his claim for the one also must be considered a claim for any other psychiatric disability. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam). 

Similarly, the Veteran's claim for service connection for peptic ulcer disease has been broadened because recent medical evidence has not supported the presence of peptic ulcer disease, and the report of a June 2005 Baptist Medical Center esophagogastroduodenoscopy specifically found that it was not present, but did suggest that the Veteran may have gastroesophageal reflux with spasm. The Veteran, as a layperson, can no more be expected to discern what condition of the upper gastrointestinal system is causing him symptomatic pain or discomfort than he may be expected to discern impairing psychological conditions. Accordingly, the upper gastrointestinal claim is also expanded. Clemons. Because the new claim is broader in scope than the claim for peptic ulcer disease previously denied by the RO in May 1998, there is no necessity to reopen the claim prior to adjudication on the merits. See 38 C.F.R. § 3.156 (2011) (requirements for reopening previously denied claims).


The issues of entitlement to service connection for a psychiatric disorder, an upper gastrointestinal disorder, hypertension (the claim reopened herein), and right ear hearing loss (reopened herein); and entitlement to higher initial evaluations for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An RO decision in May 1998 denied the claim for service connection for hypertension. The Veteran failed to timely appeal that decision, and new evidence was not timely received to render that decision non-final. New, relevant service records were also not received subsequent to that decision.

2. The evidence added to the record since the RO decision in May 1998 denying service connection for hypertension, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3. An RO decision in May 1998 denied the claim for service connection for hearing loss. The Veteran failed to timely appeal that decision, and new evidence was not timely received to render that decision non-final. New, relevant service records were also not received subsequent to that decision.

4. The evidence added to the record since the RO decision in May 1998 denying service connection for hearing loss, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

5. The evidence preponderates against the Veteran having left ear hearing loss disability.

6. An RO decision in July 1996 denied the claim for service connection for a skin condition. The Veteran failed to timely appeal that decision, and new evidence was not timely received to render that decision non-final. New, relevant service records were also not received subsequent to that decision.

7. The evidence added to the record since the RO decision in July 1996 denying service connection for a skin condition, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a skin condition.

8. The Veteran's claim for service connection for diabetes mellitus was received January 30, 2003. This was in excess of a year following the November 1969 date of the Veteran's separation from service. The RO assigned an effective date for service connection for diabetes mellitus of January 30, 2002. These facts are not in dispute.

CONCLUSIONS OF LAW

1. The RO decision in May 1998 denying service connection for hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2. New and material evidence has been received since the last final decision denying service connection for hypertension, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The RO decision in May 1998 denying service connection for hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011). 

4. New and material evidence has been received since the last final decision denying service connection for hearing loss, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5. The criteria for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 101 (22), (24), 106, 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.385 (2010).

6. The RO decision in July 1996 denying service connection for a skin condition is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

7. New and material evidence has been received since the last final decision denying service connection for a skin condition, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

8. The criteria for service connection for a skin condition are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

9. The criteria for an effective date prior to January 30, 2002, for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(a), (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Because the Board herein grants the totality of the benefit sought on appeal for the claim for service connection for a skin condition, there is no reasonable possibility that further notice or assistance to the Veteran will result in additional benefit to the Veteran for that service connection claim. Hence any additional notice or development for that skin condition claim would only service to waste scarce VA resources. 

Similarly, to the limited extent of the Board's reopening of the claims for service connection for right ear hearing loss and hypertension reopened but not adjudicated on the merits herein, this decision constitutes a grant of those benefits sought, and hence no notice or development assistance is required prior to the Board's reopening of these claims. 

The claim for an earlier effective date for service connection for diabetes mellitus than January 30, 2002, is herein denied as a matter of law, with no dispute as to the underlying facts. See Sabonis v. Brown, 6 Vet. App. 426 (1994). As discussed infra, the effective date for service connection is already assigned a year prior to the date of receipt of claim for service connection, and that fact is not disputed. In the absence of a contention of earlier filing of a formal or informal claim for service connection, there is presented no material fact upon which an earlier effective date claim may be based in this case. 38 C.F.R. § 3.400(b)(2). Therefore, regarding the earlier effective date claim, there is no reasonable possibility that additional notice or assistance in developing the claim will further the claim, and hence no notice or development assistance is required including pursuant to the VCAA. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

Thus, the Board need only additionally consider here, with regard to notice and development requirements including pursuant to the VCAA, whether these are met for the request to reopen the claim for service connection for left ear hearing loss, and the underlying claim for service connection for left ear hearing loss on the merits.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

VA has fulfilled the above requirements in this case for the claims for service connection for left ear hearing loss. Multiple VCAA letters were sent addressing the bilateral hearing loss claim in this case. An October 2002 VCAA notice letter was sent prior to the RO's first adjudication of the request to reopen in December 2002. Additional VCAA letters addressing the claim were issued in September 2003 and April 2009. Because the Veteran did not satisfy any of the elements of the claim for service connection for left ear hearing loss at the time of the last prior final denial, and the VCAA letters noted all elements of the claim required to be satisfied on the merits as well as the requirement to reopen the claim, the Board finds that with regard to the claim for service connection for left ear hearing loss the Kent notice requirements were met in this case. These VCAA letters were sent to the Veteran prior to the RO's adjudication of the claim, including most recently by an SSOC in October 2011. 

To whatever extent these Kent notice requirements may not have been met in this case, or for that matter to the extent any notice requirements may not have been met in this case, the Board finds this ultimately moot, because the case presents no reasonable possibility than additional notice or development assistance would further the Veteran's claim for service connection for left ear hearing loss. As discussed infra, the Veteran was afforded a VA examination for compensation purposes whose findings are entirely consistent with other evidence of record. This examination and the balance of relevant evidence establish that the Veteran does not meet the objective criteria for left ear hearing loss disability as required under 38 C.F.R. § 3.385 to sustain a claim for service connection for hearing loss in that ear. No amount of notice or development will change the outcome of that hearing loss testing, and hence no amount of additional notice or development presents a reasonable possibility of furthering the claim. Thus, to require any such additional notice or development in this case would amount to a senseless fishing expedition in waters already known to be devoid of fish, and hence a needless waste of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

These VCAA letters and additional development letters (also prior to the October 2011 SSOC) informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim for service connection for left ear hearing loss. He was also told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. The Veteran was afforded Dingess-compliant notice in the VCAA letters. To whatever extent such Dingess-compliant notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection for left ear hearing loss is herein denied. 

The VCAA and other development letters requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claim. All such VA and private records were duly requested, and records obtained were associated with the claims file. The Veteran's service treatment records (STRs) and service personnel records were also obtained and associated with the claims file. So too were a Social Security disability determination and the records underlying that determination. By an SOC and SSOCs, the Veteran was informed of evidence obtained, and by implication of evidence not obtained, in furtherance of his claim. He was also provided specific notice letters informing of requests made for indicated records and of his ultimate responsibility to see that these records are obtained in furtherance of his claim.

The Veteran was adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. He has not provided any avenues of inquiry which may support the claim where, as here, VA examination and treatment records have shown that the Veteran does not meet the diagnostic criteria, by regulation, for left ear hearing loss disability. 38 C.F.R. § 3.385. The Board accordingly concludes that VA's duty to assist in obtaining any such potentially relevant evidence from the Veteran or other indicated sources is satisfied. The Board notes in this regard that "The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

As outlined in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA audiology examination in September 2010, with an addendum opinion provided in July 2011. He was also afforded VA audiology treatment between September 2010 and January 2011. The examination produced audiometric findings for the left ear not meeting the criteria for hearing loss disability under 38 C.F.R. § 3.385. The examination addendum and the VA audiology treatment records did not vary as to these findings. The Veteran's service examination records provide findings which VA examiners found consistent with these findings of no current left ear hearing loss disability. In the present case, based on contemporaneous, consistent VA examination and treatment findings establishing the absence of current left ear hearing loss disability meeting the criteria of 38 C.F.R. § 3.385, there is no reasonable possibility that additional development, to include additional examination or obtaining additional treatment records, would result in a different outcome in this case. (That said, the Board recognizes that if it pursues development long enough, the Veteran may - certainly within the realm of reasonable possibility - eventually develop presbycusis (age-related hearing loss) in the left ear, but it cannot be the role of the Board to wait for such an eventuality. See 38 C.F.R. § 19.4 (2011) (Board's principal functions).) 

The Veteran's contention of current hearing loss cannot ultimately be determinative in this case in the face of objective testing showing no disability, since the Veteran, as a layperson, is not competent to discern whether he meets medical testing criteria for his claimed hearing loss disability in the left ear. 38 C.F.R. § 3.385; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that these VA examinations, taken together with the balance of the evidence of record, are adequate for adjudication of the appealed claim for service connection for left ear hearing loss. See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). The VA examiner reviewed the record, examined the Veteran, and provided opinions addressing left ear hearing loss. Ultimately, the findings alone are determinative in this case, and those findings are adequate for the present adjudication. 

The Board concludes that there remains no unaddressed question of fact that requires resolution by any further VA examination. Based on satisfactory development and adequacy of the VA examination already obtained, the Board finds that no further VA examination is required prior to adjudication of the appealed claim for service connection for left ear hearing loss. 38 C.F.R. § 3.159(c)(4). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim for service connection for left ear hearing loss adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development which the RO has not pursued. There is no reasonable possibility that additional evidentiary requests would further the claim being adjudicated. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Board also finds that the requirements of the Board's November 2008 Remand have been substantially fulfilled. The RO obtained VA treatment records from the Montgomery VA Medical Center (VAMC), and the RO thereafter readjudicated the claim by the October 2011 SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Board also finds that the dictates of the Court-approved April 2008 Joint Motion were also fulfilled, which specifically included obtaining the above-noted Montgomery VAMC records prior to adjudication of appealed claims.

In summary, with regard to the service connection claim being adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). The Veteran was afforded the opportunity to produce additional evidence to support his claim. The Board finds that the evidentiary record is adequate and the only significant medical questions remaining pertaining to the claim for service connection for left ear hearing loss were the responsibility of the Veteran. See 38 C.F.R. § 3.303. In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal for service connection for left ear hearing loss have been accomplished. 


II. Pertinent Laws and Regulations for
Service Connection Claims and to Reopen
Such Claims When Previously Finally Denied

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"). However, lay assertions will not be competent to address questions of medical status where such assertions are beyond the ambit of lay knowledge or lay capacity for such discernment; for such purposes medical evidence is generally required. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. See Kightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted. Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers. Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


III. Reopening Claims for Service Connection for 
Hypertension, Hearing Loss, and Skin Condition

The Veteran was last previously finally denied service connection for hypertension and hearing loss by a May 1998 RO decision, based on the absence of evidence of current disability, disease or injury or disability in service, and a nexus between the two, to support these claims. (The claims were then denied as not well grounded. The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099. The May 1998 denial of these claims does not fall within those qualifying dates, and hence the claims must be reopened prior to any adjudication on the merits. Vargas-Gonzalez.) The Veteran did not submit a notice of disagreement with that decision as to these claims within the one year period allowed for submission of such a notice. He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to these issues, within that one year period, so as to be considered as having been filed in connection with these claims to allow for continuation or non-finality of these claims for service connection for hypertension and hearing loss. 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since that May 1998 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c) (2011). Accordingly, that May 1998 decision became final as to the claims for service connection for hypertension and hearing loss. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103. 

Records received since that May 1998 last prior denial of the claim for service connection for hypertension include VA examinations for compensation purposes in 2010 and 2011 addressing the Veteran's service-connected diabetes mellitus and his claimed cardiovascular disabilities, as well as numerous records of treatment for cardiovascular disability and other disabilities. These records inform of current disabilities and severity of disability of the cardiovascular system and related to diabetes mellitus not documented at the time of the last prior denial of the hypertension claim in May 1998. These establish the presence of diabetes and disorders secondary to diabetes, and congestive heart failure. These records are new, pertinent evidence which relate to previously unestablished facts potentially pertinent to the claim, and present the reasonable possibility of substantiating the claim on the merits. Hence, reopening of the claim for service connection for hypertension is warranted. 38 C.F.R. § 3.156(a).

Records received since that May 1998 last prior denial of the claim for service connection for hearing loss include VA examinations for compensation purposes and addenda addressing hearing loss, dated in 2010 and 2011, as well as treatment records also dated in 2010 and 2011. These establish the presence of current hearing loss in the right ear and tinnitus, and provide an opinion causally linking tinnitus to service based on the noise exposure in service and an acoustic shift in right ear hearing documented in service records. These records are new, pertinent evidence which relate to the previously unestablished fact of acoustic trauma in service, and present the reasonable possibility of substantiating the claim on the merits. Hence, reopening of the claim for service connection bilateral hearing loss is warranted. 38 C.F.R. § 3.156(a).

The Veteran was last previously finally denied service connection for a skin condition (then addressed as a skin rash) by a July 1996 RO decision, based on the claimed skin condition not meeting the requirements for service connection based on herbicide agent exposure pursuant to 38 C.F.R. §§ 3.307, 3.309 (2011), and based on the evidence being against a skin condition otherwise developing in service or being related to service. The Veteran did not submit a notice of disagreement with that decision as to the claim within the one year period allowed for submission of such a notice. He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to the issue, within that one year period, so as to be considered as having been filed in connection with the claim to allow for continuation or non-finality of the claim for service connection for a skin condition. 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since that July 1996 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c) (2011). Accordingly, that July 1996 decision became final as to the claim for service connection for a skin condition. 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.302, 20.1103. 

Records received since that July 1996 last prior denial of the claim for service connection for a skin condition include VA and private treatment records establishing the presence of a current and potentially progressing skin condition, as discussed further infra. These records inform of current disability and severity of disability of the claimed skin condition not documented at the time of the last prior denial of the skin condition claim in July 1996. These records are new, pertinent evidence which relate to the previously unestablished facts potentially pertinent to the claim, and present the reasonable possibility of substantiating the claim on the merits. Hence, reopening of the claim for service connection for a skin condition is warranted. 38 C.F.R. § 3.156(a).


IV. Claim for Service Connection for Left Ear Hearing Loss

The Veteran contends that he should be service connected for left ear hearing loss based on in-service noise exposure.

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Veteran served in the Army in Vietnam and reportedly was exposed to significant combat-related noise. The Veteran's service medical records contain audiometric testing only as documented on his August 1967 pre-induction examination and his October 1969 separation examination. 

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. With conversion of the scores from ASA to ISO units for the Veteran's January 1966 test, the pure tone thresholds, in decibels, for January 1966 and May 1969 were as follows:



HERTZ


500
1000
2000
3000
4000
August 1967
Pre-Induction
RIGHT
20
15
10
15
10

LEFT
20
10
10
15
0
October 1969
Separation
RIGHT
10
5
5
-
30

LEFT
20
0
0
-
5


The induction examination also noted moderate scarring of the right ear. The separation examination did not. No service medical or personnel record obtained indicated any difficulty with left ear hearing. 

The Veteran was afforded a VA audiology examination for compensation purposes in September 2010, but a medical opinion was not provided because the claims file was not then available for review. The examiner noted that the current examination produced left ear findings that did not meet the criteria for hearing loss considered "disabling." The Veteran nonetheless expressed concern that he was hard of hearing. He reported having tinnitus that he first notice 30 years ago that was constant in the right ear and intermittent or recurrent in the left ear. (The Veteran has already been service connected for tinnitus, and it is not an issue of the present appeal.) At that examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
55
50
45
45
65
51
LEFT
25
20
25
35
25
26

Speech audiometry revealed speech recognition ability of 96 percent in the right ear at 80 decibels and of 96 percent in the left ear at 65 decibels. The examiner interpreted the findings as reflecting moderate to severe sloping to severe mixed hearing loss in the right ear, and for the left ear, "mild rising to normal sloping to mild rising to normal sloping to moderately-severe rising to moderate hearing loss from 250 to 8000 [hertz] in the left ear." 

These findings are consistent with the examiner's assessment of non-disabling hearing loss for the left ear based on VA criteria. Notably, VA hearing loss criteria only concern themselves with audiometric readings between 500 hertz and 4000 hertz, and with results of Maryland CNC word recognition testing. Applicable criteria are dictated by 38 C.F.R. § 3.385. 38 C.F.R. § 3.385. Thus, the VA examiner's findings of moderately severe rising to moderate hearing loss in correspondence to hertz levels above 4000 hertz do not impact the finding of no hearing loss disability in the left ear for VA purposes. The Veteran does not meet these VA criteria for left ear hearing loss disability, with no reading at 40 decibels or greater at any applicable hertz level, absence of three readings at applicable hertz levels of 26 decibels or greater (only one such reading is present), and a Maryland CNC test score not less than 94 percent. Id. 

While the Board recognizes the Veteran's assertions and concerns about hearing loss, and while the Veteran is competent and credible as to his lay perceptions of hearing loss, these lay perceptions do not impact the results of hearing loss testing, and it is these hearing loss test results that are determinative in this case. Espiritu; cf. Jandreau; 38 C.F.R. § 3.385. The Veteran is not competent to address whether or not he has hearing loss in the left ear meeting the 38 C.F.R. § 3.385 criteria, except to the extent he may contend that he has been told that certain results were obtained upon hearing loss testing. He has made no such contention of knowledge of medical testing supporting the presence of hearing loss in the left ear. Accordingly, the Veteran's assertions are not in this case competent to support the presence of left ear hearing loss meeting 38 C.F.R. § 3.385 criteria. Espiritu; cf. Jandreau. 

Because the preponderance of the evidence is against the Veteran having left ear hearing loss disability, he lacks current disability to support a claim for service connection for hearing loss, and the preponderance of the evidence is against the claim. 38 C.F.R. §§ 3.303, 3.385. Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V. Claim for Service Connection for a Skin Condition

The Veteran contends that he should be service connected for a skin condition, including based on herbicide agent exposure. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2011). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e) (2010). Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010 which amended 38 C.F.R. § 3.309(e) to include ischemic heart disease. 75 Fed. Reg. 53202 (August 31, 2010). The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)." 75 Fed. Reg. 53202, 53216 (August 31, 2010). This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 75 Fed. Reg. 53202 (August 31, 2010). Id. As the appellant's claim was pending on August 31, 2010, the changes are applicable to the immediate case. However, the Veteran's claimed skin condition is not included among the conditions subject to the change in regulation. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2011).

In addition, the U.S. Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection for a non-presumptive disease, with proof of actual direct causation by service. Thus, his claim may be supported by submitted medical opinion evidence of a causal link between his Agent Orange exposure and the claimed disorder. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Upon a VA skin examination for compensation purposes in February 1996, the Veteran complained of a skin rash that began in 1971 on his right shoulder and over time progressed to his arm, abdomen, back, and occasionally his legs. He complained of associated itching and burning sensations, and of the condition being affected by hot weather. He reported being exposed to spraying of herbicide agents during his service in Vietnam. The examiner observed a large area over the right lateral lower neck extending toward the right shoulder that had a flat hyperpigmentation, as well as residuals of prior rash manifesting as multiple flat hyperpigmented areas over the anterior and posterior chest and lower back. The examiner assessed, "Skin rash, probably secondary to Agent Orange exposure."

The RO by the July 1996 rating action denied service connection for a skin condition based on the absence of a presumption for service connection for a skin condition other than chloracne or other acneform disease which manifested to a degree of 10 percent or more within a year of exposure to Agent Orange. 

Upon private treatment in November 2002, dermatologist J.L.A., M.D., ultimately diagnosed folliculitis, with observed areas affected including the neck, shoulder, and chest. The condition improved but did not resolve with treatment by medications. 

Upon VA treatment in February 2011 the Veteran's complaints included his skin conditions. The treating clinician observed darkened, thick, wrinkled skin over the shoulders, and multiple discolored circular areas over the abdomen, chest, and back. The Veteran complained of associated frequent itching. 

The Veteran was ultimately seen on referral by a VA dermatology in July 2011 for complaints of long-standing rash affecting the back of the shoulders and the stomach. The dermatologist noted that the Veteran had hyper pigmented scaly patches over the shoulders, as well as resolving hyperpigmented papules elsewhere, primarily on the trunk. The dermatologist assessed seborrheic dermatitis folliculitis. 

The Board notes that the Veteran has provided a consistent narrative of a skin condition persistent since shortly after service. Medical records document persistence or progression of the skin condition between 1996 and the present time. The VA examiner in 1996 attributed the condition to the Veteran's herbicide agent exposure in service, and hence accepted the medical plausibility both of the Veteran's narrative of persistence of that skin condition since shortly after service and of its attribution to environmental exposures in service in Vietnam, to include exposure to herbicide agents. The VA examiner may provide an opinion based on herbicide agent exposure to support the claim even in the absence of an applicable presumption based on such exposure. Combee. Because the Veteran's narrative, the Veteran's presumed exposure to herbicide agents in service in Vietnam during the Vietnam Era, and the February 1996 VA examiner's opinion all tend to support an etiology of the Veteran's skin condition associated with environmental exposure in service to include exposure to herbicide agents, and because these also tend to support persistence of the skin condition roughly from service up to the present time, the Board finds that such evidence outweighs the absence of service or proximate-to-service records documenting any skin condition. The Board accordingly finds that the evidence is in favor of the claimed skin condition having its origin in service, including potentially based on herbicide agent exposure in service, thereby warranting service connection. 38 C.F.R. § 3.303(a),(b), 3.307, 3.309.


VI. Claim for Earlier Effective Date for Service
Connection for Diabetes Mellitus

The Veteran contends that he is entitled to an effective date earlier than the January 30, 2002, date assigned for service connection for diabetes mellitus. However, he does not contend that he submitted an earlier formal or informal claim for service connection for diabetes mellitus, and does not contend that prior evidence or documents submitted should be construed as an implied claim for service connection for diabetes mellitus. The evidentiary record similarly does not reflect receipt of any formal or informal claim for service connection for diabetes mellitus or any evidence or document that may reasonably be construed as an informal or implied claim prior to the January 30, 2003, date of receipt of the Veteran's claim for service connection for diabetes mellitus. These facts are not in dispute.

The applicable law is quite clear. The Veteran is entitled to service connection effective from the date of receipt of claim or the date entitlement arose, whichever is later, if, as in this case, the date of receipt of claim was in excess of one year after the Veteran's date of separation from service. 38 C.F.R. § 3.400(b)(2). The Veteran separated from service in November 1969, and hence, under applicable law the effective date for service connection for the Veteran's claimed diabetes mellitus should have been no earlier than the date of receipt of claim, or January 30, 2003. The RO erroneously assigned an effective date a year earlier, January 30, 2002. While the Veteran is correct that the effective date assigned is in error, the error is in the Veteran's favor by one year, and such error affords no opportunity for additional error in the Veteran's favor. 

In the absence of any material dispute as to the underlying facts, the Veteran's claim for service connection for an earlier effective date for service connection for diabetes mellitus must be denied as a matter of law. 38 C.F.R. § 3.400; Sabonis. 


ORDER

The claim for service connection for hypertension is reopened, and to that extent the appeal is granted.

The claim for service connection for bilateral hearing loss is reopened, and to that extent the appeal is granted.

The claim for service connection for a skin condition is reopened, and to that extent the appeal is granted.

Service connection for left ear hearing loss is denied.

Service connection for a skin condition is granted. 

An effective date for service connection for diabetes mellitus earlier than January 30, 2002, is denied. 


REMAND

Regarding the Veteran's psychiatric disorder claim, the Veteran was afforded a VA psychiatric examination for compensation purposes in November 2010, and the examiner noted that while the Veteran was exposed to significant stressors in service, the Veteran did not appear to meet all the required factors for a current diagnosis of PTSD. Specifically, the examiner found that "it's not clear his experiences since that time meets (sic) the Social Occupational criterion necessary for a diagnosis of PTSD (DSM-IV)." The examiner went on to address his current and past social and occupational functioning, and further noting, "result of objective psychological testing he completed during the present interview did not support a diagnosis of PTSD." 

The examiner did not provided additional details about the administered "objective psychological testing," but in the formatted responses related to psychiatric findings, the examiner replied "no" to the query, "The disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning." This quoted query in the examination report is precisely the section "F" criterion which the examiner characterized as "the Social Occupational criterion" which the examiner found lacking in this case. This is consistent with the examiner's emphasis on social and occupational functioning in rejecting a diagnosis of PTSD. 

However, this criterion "F" within the DSM-IV listing for PTSD provides, as excerpted in the above-quoted examination query, for "clinically significant distress or impairment" not only in social or occupational functioning but also in "other important areas of functioning." The November 2010 examiner noted that the Veteran suffers from significant panic attacks as well as recurrent, intrusive, distressing recollections of his wartime experiences, but failed to address how the Veteran's significant frequent panic attacks or recurrent, intrusive, distressing war memories did not result in clinically significant distress or impairment in important areas of functioning, and hence did not meet section F criterion for a PTSD diagnosis under the DSM-IV. 

The VA examiner also failed to provide any medical analysis or other basis for his opinion that the Veteran's other psychiatric disability was related to service, instead only providing as a justification that the Veteran's psychological testing did not support a diagnosis of PTSD. This evidence does not address the question of service-related etiology of other psychiatric disability. An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). A medical opinion that contains only data and conclusions cannot be accorded any weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Regarding the Veteran's upper gastrointestinal disorder claim, the Board has herein broadened the claim and the RO had yet to adjudicate that broadened claim. The claim must thus be subject to initial review by the RO prior to the Board's adjudication. 38 C.F.R. § 19.13 (2011) (Board's jurisdiction is for appellate review). Additional VCAA notice is also required addressing the expanded claim. 

Regarding the Veteran's diabetes mellitus, a VA diabetes examination for compensation purposes in June 2011 reflects that the Veteran takes medication but not insulin for management of his diabetes mellitus, and that he tests his glucose three times weekly. He was noted to have a history hospitalization for diabetes mellitus in 1993. He also reported going to Baptist Hospital twice in the past year for low blood sugar. He was noted to follow a restricted diet for his diabetes mellitus, but not to have an exercise restriction. Other disability noted to be associated with his diabetes mellitus included peripheral neuropathy symptoms of both arms and both legs, as well as urinary urgency and frequency, and erectile dysfunction. He had a 10 percent weight loss since his last evaluation. Fasting blood glucose at the examination was 91 mg/Dl. The examiner noted other potential complications including cardiovascular disease, kidney disease, and neurologic disease. No associated visual impairment was identified by the evidentiary record. The examiner noted that the Veteran's diabetes mellitus had in the past been poorly controlled, resulting in onset of associated pathologies. 

The Diabetes mellitus examiner opined that while the Veteran had not worked since 1995 and hence his diabetes mellitus did not impact this, and while the Veteran could perform activities of daily living, the diabetes mellitus did have a severe effect on his performance of chores, shopping, exercise, sports, and driving. However, the examiner failed to explain how his diabetes mellitus, as opposed to his congestive cardiomyopathy or his back disability, resulted in preclusion of chores, shopping, exercise, or sports. The examiner identified no symptoms of diabetes mellitus which would result in such preclusions. An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board accordingly finds the June 2011 examination report inadequate, requiring either an addendum explaining these opinions of effects of diabetes on function, or a new examination. 38 C.F.R. § 4.2. 

The Veteran is separately service connection with separate ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities, and is in receipt of special monthly compensation based on his erectile dysfunction. Hence, there can be no higher evaluation for the Veteran's diabetes mellitus based on these separately compensated disabilities medically associated with his diabetes mellitus, because such additional rating for diabetes mellitus on these bases would amount to pyramiding. 38 C.F.R. § 4.14. 

Regarding the Veteran's claim for service connection for hypertension, the Veteran was afforded a VA examination for compensation purposes addressing hypertension in August 2010. That examiner noted the Veteran's self-report that his hypertension had begun in the 1970s, long before onset of his diabetes mellitus. The examiner opined on this basis that the Veteran's hypertension was not related to his diabetes mellitus. The question of secondary aggravation was thus not addressed, as is required for a secondary service connection claim. 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, the August 2010 examiner noted that the claims file was not available for review for the examination, and hence the examination in this case, particularly in light of the large quantity of relevant records which the examiner could not review, is inadequate because it was not fully informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The June 2011 diabetes examiner opined that hypertension and congestive cardiomyopathy were in this case not complications of the Veteran's diabetes mellitus, because they preceded the diabetes mellitus. The examiner noted that the Veteran had onset of hypertension in 1982. The examiner also opined that these conditions had not been made worse or increased as a result of the diabetes mellitus, but provided no reason or rationale for this negative aggravation opinion. In the absence of an explanation, this opinion is inadequate for the Veteran's hypertension claim. Stefl.

The Veteran was afforded an additional cardiac examination for compensation purposes in March 2011, but that examiner provided no opinion specifically addressing hypertension. Rather, that examiner's opinions were limited to the nature and etiology of the Veteran's diagnosed dilated cardiomegaly, as his primary cardiac disorder. The Veteran is already service connected for congestive heart failure associated with cardiomegaly, and hence these disorders, while potentially related to the Veteran's claimed hypertension, are not part the disability claimed for service connection. A question that should be answered upon remand examination is thus raised, however. Specifically, is the Veteran's claimed hypertension at least as likely as not aggravated by his service-connected congestive heart failure? A corollary question should also be asked: Does the Veteran have hypertension medically distinguishable from his service-connected congestive heart failure?

Regarding the Veteran's right ear hearing loss claim, the VA examiner in September 2010 noted that the Veteran had mixed hearing loss disability in the right ear. These findings were confirmed and expanded upon by VA treating clinicians and an otolaryngologist in VA treatment records between September 2010 and January 2011. In a July 2011 addendum to the September 2010 examination (following review of the claims file which had previously been unavailable to the examiner), the examiner noted that over the course of service "[a] negative significant threshold shift was seen in the right ear." On the basis of this observed in-service hearing change, the examiner opined that it was at least as likely as not that the Veteran's current tinnitus was causally related to service. However, when it came to providing an opinion addressing the right ear hearing loss itself, the examiner erroneously concluded that a link to service warranting service connection could not be supported in part because "the Veteran's binaural hearing thresholds did not meet the [VA]'s criteria to be considered "disabling" at the time of his separation examination."

However, as the Court has observed, the threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). As noted in the Board's decision, above, with conversion of the scores from ASA to ISO units for the Veteran's January 1966 test, the pure tone thresholds, in decibels, for January 1966 and May 1969 were as follows:



HERTZ


500
1000
2000
3000
4000
August 1967
Pre-Induction
RIGHT
20
15
10
15
10

LEFT
20
10
10
15
0
October 1969
Separation
RIGHT
10
5
5
-
30

LEFT
20
0
0
-
5


Thus, even though the Veteran's right ear hearing as tested upon service separation in October 1969 did not meet 38 C.F.R. § 3.385 criteria, some degree of hearing loss was shown upon that examination at 4000 hertz. Hensley. While this case is complicated somewhat by the identified presence of mixed hearing loss both upon pre-induction examination in August 1967 and currently, the record presented still warrants a corrective, addendum opinion addressing whether current right ear hearing loss is causally related to service. This need is substantially created by the erroneous and thereby inadequate medical opinion provided in July 2011. Barr.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated VCAA / 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for an upper gastrointestinal disorder (expanded from his claim for service connection for peptic ulcer disease). The letter should also address the other claims the subject of remand and the bases of these claims. 
Ask the Veteran to supply any additional information or evidence supporting his claims the subject of this remand. 

2. Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated. 

3. Thereafter, afford the Veteran an examination by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder. For purposes of this examination, the RO/AMC should make a determination as to whether any alleged stressors are independently corroborated, or whether such should be conceded based on the Veteran's narrative's of combat-related stressor exposure as supported by service personnel records and official serviced department records obtained, and should provide this information as part of the instructions to the VA examiner. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note that this further examination is necessitated by a past medical conclusion of the absence of current PTSD by the prior VA examiner in November 2010 which is based on either an inadequate explanation or an erroneous application of the DSM-IV criteria for PTSD. Specifically, the prior examiner provided an inadequate explanation why the section F criterion for a diagnosis of PTSD was not met in this case where significant frequent panic attacks and recurrent, intrusive, distressing war memories were present.

b. As such, the examiner should address whether the section F criterion for a diagnosis of PTSD under the DSM-IV - of the Veteran's PTSD resulting in 'clinically significant distress or impairment in social, occupational or other important areas of functioning - are met by the Veteran's previously identified significant frequent panic attacks or recurrent, intrusive, distressing war memories. Further, the examiner must explain how the Veteran's significant frequent panic attacks or recurrent, intrusive, distressing war memories meet or fail to meet that DSM-IV section F criterion. In so doing, the examiner should address prior clinical findings, including the report of a VA treating psychiatrist in February 2010 when it was noted that the Veteran's symptoms included "still hearing voices still sees dead people," with that examiner thereby arriving at a diagnosis of severe, recurrent major depression with psychosis, rather than ascribing these reports as intrusive memories potentially characteristic of PTSD.

c. The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. 

d. Credibility questions, questions of validity of psychological testing, and implications in terms of diagnosis and medical opinions addressing the Veteran's disabilities should be discussed in the examination report, as appropriate. 

e. Questions are also raised in this case whether symptoms such as panic attacks or depressive symptoms are attributable to one mental disorder versus another. This is relevant to whether the Veteran meets diagnostic criteria for claimed disorders, such as PTSD. Thus, the examiner should seek to differentiate symptoms attributable to different identified mental or personality conditions, to the extent these may be differentiated, based on the examiner's medical expertise and careful review of all the evidence presented. The examiner should express his or her medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

f. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran. For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

g. If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from November 1967 to November 1969. 

h. If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors, or is support by conceded combat-related stressors based on exposure to combat. In so doing, the examiner should consider the Veteran's past history including as documented in the claims file and based on any lay assertions and their credibility. 

i. If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). 

j. The examiner should provide a complete explanation for his/her opinions. 

4. Also after completion of remand instructions 1 and 2, obtain an appropriate VA examination to address the nature and severity of the Veteran's service-connected diabetes mellitus, and to address whether either diabetes mellitus or congestive heart failure has aggravated the Veteran's claimed hypertension. The examination should be conducted by an examiner other than the one who conducted the June 2011 VA diabetes mellitus examination, because the Board here finds that examination inadequate and questions of pre-judgment or bias may otherwise arise. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note that the current examination is required because the prior examiner in November 2010 failed to explain how concluded that considerable disability - including severe effects on exercise and sports and preclusion of chores and shopping - were attributable to diabetes mellitus, rather than the Veteran's other considerable disabilities including congesting heart failure (for which he has been rated 100 percent disabled) and a back disability which has been assessed as failed back syndrome and on which basis he had reportedly been out of work on disability for multiple decades. The prior examiner also failed to address whether the Veteran's diabetes mellitus had aggravated his hypertension. 

b. Accordingly, the examiner should address the nature of the Veteran's diabetes mellitus and its disabling effects in detail, and should differentiate effects of peripheral neuropathy of the extremities, which neuropathies have been separately rated. 

c. The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus aggravated (permanently increased in severity) the Veteran's hypertension; OR, alternatively, whether such aggravation is unlikely (i.e., less than a 50-50 probability). The Board recognizes the difficulty of this question particularly where, as here, the Veteran's principal cardiovascular disease (as identified by the clinical record and prior VA examiners) is congestive heart failure. However, the Veteran is already service-connected for congestive heart failure (CHF) and he seeks separate service connection for hypertension. 

d. Additionally, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's congestive heart failure (CHF) aggravated (permanently increased in severity) the Veteran's hypertension; OR, alternatively, whether such aggravation is unlikely (i.e., less than a 50-50 probability). If in this case hypertension as a disease entity cannot be differentiated from the disease entity of CHF and disease encompassed in the CHF diagnosis, the examiner should so state. 

e. The examiner should provide a complete explanation for his/her opinions. 

5. Also after completion of remand instructions 1 and 2, the claims file should be returned to the VA audiology examiner who conducted a VA examination for compensation purposes in September 2010 and who provided an addendum opinion in July 2011. The examiner should address the following:

a. The examiner is advised that the current examination to address bilateral hearing loss and its etiology as potentially related to service is required based on her providing a negative opinion of causation of right ear hearing loss as related to service based on a mistaken understanding of VA law, which the Board by these instructions now hopes to correct. 

b. The examiner is hereby advised that for VA benefits purposes, pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (a United States Court of Appeals for Veterans Claims (Court) case addressing VA benefits law), the threshold for normal hearing is from 0 to 20 decibels (dB), with higher thresholds indicating some degree of hearing loss. Thus, the examiner is advised that she was erroneous in finding that right ear hearing loss could not be found related to service because 38 C.F.R. § 3.385 criteria for hearing loss "disability" were not shown to have been met in service. Rather, it is only required that those 38 C.F.R. § 3.385 criteria (at least one reading of 40 decibels or greater between 500 and 4000 hertz; or at least three reading from hertz levels 500, 1000, 2000, 3000, and 4000 of 26 decibels or higher; or a Maryland CNC speech recognition score of less than 94 percent) are met currently to support service connection for hearing loss in the ear. 

c. Accordingly, including based on the May 1969 service separation examination showing some degree of hearing loss in the right ear with a threshold of 30 decibels at 4000 hertz, the examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran has current hearing loss in the right ear which developed in service or is otherwise causally related to service. 

d. The examiner should provide a complete explanation for her opinions. 

6. If the requested opinion cannot be obtained from the September 2010 VA audiology examiner, then a new VA audiology examination for compensation purposes should be conducted, to obtain the requisite opinion whether it is at least as likely as not that current right ear hearing loss developed in service or is otherwise causally related to service. The examination should be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. 

7. Thereafter, readjudicate all the remanded claims. These claims are to include the now-expanded claims for service connection for a psychiatric disorder, to include depression, panic disorder, and PTSD; and for service connection for an upper gastrointestinal disorder. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


